DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019 and November 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (JP 2563562 B2; machine translation relied upon).
Regarding claim 1, Fukumoto teaches a pneumatic tire comprising a pair of circumferential main grooves G1 disposed on both sides of a tire equatorial plane in a tire lateral direction, the tire equatorial plane being interposed between the pair of circumferential main grooves, the pair of circumferential main grooves extending in a tire circumferential direction and oscillating in the tire lateral direction, a plurality of center lug grooves g1 having both ends connected to the pair of circumferential main grooves, and center blocks defined by the center lug grooves and the pair of circumferential main grooves, the center lug grooves having bent portions at two or more positions, the center blocks comprising center narrow grooves g2 having both ends connected to the pair of circumferential main grooves, the center narrow grooves having bent portions at two or more positions (machine translation at pages 2-5; figures 2 and 6).
Regarding claim 2, Fukumoto teaches specific embodiments where the center blocks have a maximum width BW falling within the claimed range (figures 2 and 6).
Regarding claims 3 and 12, Fukumoto teaches specific embodiments where the center blocks comprise overlapping regions where adjacent center blocks overlap, and the overlapping regions have a length RL falling within the claimed range (figures 2 and 6).
Regarding claim 11, Fukumoto teaches that the center narrow groove and the center lug groove are approximately parallel between a connection portion and one of the bent portions (figures 2 and 6).
 
	Claim Rejections - 35 USC § 103	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Fukumoto (JP 2563562 B2; machine translation relied upon).
Regarding claim 6, Fukumoto teaches that the width direction extending portions have a depth H1 and the circumferential extending portions of the center narrow grooves have a depth h2, and h2 ≤ 0.9 H1 (machine translation at page 5; figure 4), resulting in an overlapping range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a value of the claimed Dc/Dr falling within the claimed range, because Fukumoto teaches an overlapping range for this relationship. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Fukumoto teaches or suggests that the relationship between NL/EL is approximately 0.5 (figures 2 and 6). Accordingly, it would have been obvious to one of ordinary skill in the art to use an NL/EL relationship of 0.5 as being suggested by Fukumoto (see figures 2 and 6).
Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US Pub. No. 2016/0221397) in view of Washizuka (US Pub. No. 2015/0343848).

Regarding claims 4-5, Maehara teaches an angle γ1 is preferably 60 to 80 degrees (paragraph [0292]; figures 6-7), and this angle is being depicted as equal to the angle of the bent portion of the narrow grooves and the lug grooves (figures 6-7). 
Regarding claim 6, Maehara does not specify that the narrow grooves have a varying depth, which suggests using a constant depth, such a configuration having Dc/Dr = 1.
Regarding claim 7, Maehara teaches or suggests that the relationship between NL/EL is approximately 0.5 (figures 6-7). Accordingly, it would have been obvious to one of ordinary skill in the art to use an NL/EL relationship of 0.5 as being suggested by Maehara (see figures 6-7).
Regarding claim 8, Maehara teaches tie bars 23 formed on the groove bottom of the lateral grooves, having a width of preferably 1/3 to ½ of the width of the block (paragraphs [0246]-[0251]; figure 8), overlapping the claimed range.

Regarding claim 11, Maehara teaches that the narrow groove and the lug groove are approximately parallel between a connection portion and one of the bent portions (figures 6-7).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto or Maehara in view of Washizuka as applied to claim 1 above, and further in view of Aoki (JP06-227211; machine translation attached).
Regarding claim 10, Fukumoto (figures 2 and 6) and Maehara (figures 6-7) each teach that the bent portions are provided in the lug groove at two portions, but do not specifically disclose that the bent portions are provided in the narrow groove at four portions. In a similarly configured tire, Aoki teaches using narrow grooves having four bent portions (figure 3). It would have been obvious to one of ordinary skill in the art to provide narrow grooves with four bent portions as taught by Aoki in the tire of Fukumoto or Maehara in view of Washizuka as a known alternative configuration of narrow grooves with the predictable result of having functional narrow grooves in a tire.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto as applied to claim 12 above, and further in view of Maehara (US Pub. No. 2016/0221397).
Regarding claims 13-14, Fukumoto does not specifically disclose that the bent portions of the lug grooves and bent grooves have an angle of from 50-90 degrees. Maehara teaches an angle γ1 is preferably 60 to 80 degrees (paragraph [0292]; figures 6-7), and this angle is being depicted as equal to the angle of the bent portion of the narrow grooves and the lug grooves (figures 6-7). It would have been obvious to one of ordinary skill in the art to use an angle of 60-80 degrees as taught by Maehara in the tire of Fukumoto as a known angle bend for lug grooves and narrow grooves with the predictable result of having functional lug grooves and narrow grooves.

Regarding claim 16, Fukumoto teaches or suggests that the relationship between NL/EL is approximately 0.5 (figures 2 and 6). Accordingly, it would have been obvious to one of ordinary skill in the art to use an NL/EL relationship of 0.5 as being suggested by Fukumoto (see figures 2 and 6).
Regarding claim 17, Fukumoto teaches tie bars (figure 3), but does not specifically disclose that the tie bars are provided in a range of 0.3 to 0.5 times the block width. Maehara teaches tie bars 23 formed on the groove bottom of the lateral grooves, having a width of preferably 1/3 to ½ of the width of the block (paragraphs [0246]-[0251]; figure 8), overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to provide tie bars over 1/3 to ½ of the width of the block as taught by Maehara in the tire of Fukumoto in order to prevent uneven wear and allow for good drainage (see Maehara at paragraphs [0252]-[0254]).
Regarding claim 18, Fukumoto teaches a groove depth h1 of 0.5 to 0.9 times the depth of the main grooves (machine translation at page 5).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Maehara as applied to claim 18 above, and further in view of Aoki (JP06-227211; machine translation attached).
Regarding claim 19, Fukumoto and Maehara both teach providing the bent portion in the lug groove at two positions, but do not specifically disclose providing the bent portions in the narrow 
Regarding claim 20, Fukumoto teaches that the center narrow groove and the center lug groove are approximately parallel between a connection portion and one of the bent portions (figures 2 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	December 18, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 3, 2022